Citation Nr: 1416624	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-03 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.  

2.  Entitlement to service connection for a bilateral shoulder disability.  

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to service connection for a bilateral hip disability.  

5.  Entitlement to service connection for a neck disability.  

6.  Entitlement to service connection for a low back disability.  

7.  Entitlement to service connection for arthritis of the hands.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1962 to October 1963.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from a July 2008 decision by the RO which denied the benefits sought on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

On a VA Form 9, received in January 2011, subsequent to the July 2008 rating decision that denied the benefits sought on appeal, the Veteran checked the box indicating that she wished to appear at a videoconference hearing.  

For reasons which are not readily apparent, the RO notified the Veteran by letter, dated in February 2011, that her name would be placed on the list for a Travel Board hearing, and that it would remain on the list until a hearing date was scheduled or until the Veteran withdrew her request.  However, before a hearing was scheduled, the claims file was certified to the Board for appellate review.  

A review of the evidentiary record does not show that the Veteran was ever scheduled for a videoconference hearing, that a Travel Board hearing was held, or that she has withdrawn her request for a hearing.  Consequently, a videoconference hearing must be scheduled before deciding this appeal, with notice sent to the Veteran's address of record.  38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing before a member of the Board as soon as practicable.  

By this REMAND, the Board intimates no opinion; either legal or factual, as to any final determination warranted in this case.  No action is required of the Veteran until she is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

